oO Oo SD DH A BP WH Pe

NY Mw MM Bw BY BH PD WR ORD eR] ee ea ea ea ea a

      
 

IeT
CLERK i ICT GOU

| 3 LA
ecu Her ei a we OA ORuY
a

 
 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

SKAZZI3 CAPITAL LIMITED, Case No.: 3:18-cv-00317-BEN-KSC
Plaintiff, | _
| ORDER GRANTING PLAINTIFF'S
v. MOTION FOR ASSIGNMENT
| - ORDER AND FOR ORDER
COR on OMICS RESTRAINING JUDGMENT
, : DEBTOR
. Defendant.
[Doc. No. 51]

 

 

 

 

Before the Court is Plaintiff SKAZZI3 CAPITAL LIMITED (“Plaintiff”) Motion
for an assignment and an order restraining the judgment debtors, Defendant PATHWAY
GENOMICS CORPORATION (“Defendant” and “Judgment Debtor’’). No opposition or
reply has been filed, and the party's respective deadlines have now passed. Having read
the Plaintiffs Motion and carefully considered the arguments and the relevant legal
authority, and good cause appearing, the Court hereby GRANTS Plaintiffs Motion.

| | BACKGROUND ©

Plaintiff originally brought this action to enforce an arbitral award obtained against
the Defendant in Europe. (Doc. No. 15 at 1.) After the suit was filed, Defendant sought to
resolve the case without judicial intervention. The party’s negotiations resulted in a good.
faith Settlement Agreement requiring the Defendant to pay $482,913.00 by way of twelve
(12) equal monthly installments of $40,242.75. Id. To secure the Plaintif? Ss interest, a

1
3:18-cv-00317-BEN-KSC

 

 

 
NM NO NH BB BR BR RD ORD ORO me ee ea ee a ea ee
Oo sa HA UO SF WY NY SF CF OH Hs HW BP WD PB YF OC

D CO WDA mM BRB WwW NH

 

 

Stipulated Judgment was executed calling for entry of the judgment in the event the
Defendant failed to cure any missed payment within seven days of its scheduled due date.
Id. at 1-2. Defendant defaulted and failed to cure its second settlement payment. Jd. After
numerous unsuccessful attempts to resolve Defendant's default, Plaintiff sought entry of
judgment in the amount of $482,913.00, less $40,242.75(amount paid), for a total of
$442,670.25. Id. The Final judgment was entered by this Court on December 26, 2018.

id. at 4. Subsequently, pursuant to a writ of execution levied by Plaintiff, the Judgment |

| Creditor recovered $4,199.43 on May 10, 2019. Id.

Currently, the Defendant refuses to voluntarily pay the remaining balance of the
judgment against it. As a result, the Judgment remains unsatisfied and continues to accrue
interest at a legal rate of 2.64%. Jd.

For that reason, Plaintiff filed a Motion for Cierks Judgment re Assignment Order
and Restraining Order on October 25, 2019. (Doc. No. 51.) When the Defendant failed
to respond to the Motion, Plaintiff filed a Notice of Non-Opposition. (Doc. No. 54.)

‘DISCUSSION
A. Motion for Assignment Order

Whether the Plaintiff is entitled to an assignment order is governed by Federal Rule
of Civil Procedure 69(a)(1); which in turn makes California law applicable. See Fed. R.
Civ. P. 69(a)(1); Hilao v. Estate of Marcos, 95 F.3d 848, 851 (9th Cir. 1996), Under
California Code of Civil Procedure § 708.510(a), a judgment creditor can move the court
to order the judgment debtor to assign to the judgment creditor “all or part of a right to
payment due or to become due, whether or not the right is conditioned on future
developments[.]” Subsection (b) of the same section requires plaintiff to serve the motion
on the judgment debtor personally or by mail. Cal. Civ. Proc. § 708.510(b).

The court has “broad discretion in determining whether to order an assignment and
in fixing thé amount to be assigned[.]” Rutter Group Cal. Prac. Guid. Enf. J. & Debt Ch.
6G-5, 7 6:1440 (2019). The court may only order the assignment of property to the extent
necessary to satisfy the money judgment. Cal. Civ. Proc. § 708.510(d). In making that

2
3:18-cv-003 17-BEN-KSC

 

 

 
oOo So SD WH BP WH PB eH

MR NM NY BR BR DD RD RD mR a ei a a ea gk
Qo nN DH Uw FP WH YF CS OB w MY DR A RB Ow BD KF Ss

 

 

determination, the court should consider all relevant factors, including: (1) The reasonable
requirements of a judgment debtor who is a natural person. and any person he or she
supports, (2) payments the judgment debtor is required to make, (3) the amount remaining
on the judgment, and (4) the amount being or to be received in satisfaction of the right to
payment that may be assigned. Cal. Civ. Proc. § 708.510(c). |

While “detailed evidentiary support is not required under § 708.510[,]” “some
evidentiary support is still needed.” Legal Additions LLC v. Kowalksi, No. 08-cv-02754-

|| EMC, 2011 WL 3 156724, at *2 (N.D. Cal. July 26, 2011) (emphasis in original). Section

“708.510(a) refers to a ‘payment due or to become due,’ which suggests some degree of
concreteness to the expected payment is required.” ld.

Here, Plaintiff moves the Court for an order assigning it “all interest and rights to
payment of the identified accounts to satisfy, at least in part,” Plaintiff's judgment against
Defendant. (Doc. No. 51 at 4.) Specifically, Plaintiff requests that the Court assign
Defendant’s rights and interest to payments generated from sales of its testing kits by retail
portals CVS, Meijer pharmacies, Walmart, and Amazon.com. (See Doc. No. 5 1-2 46, and
51-3 at 7.) Additionally, Plaintiff requests the Court order credit card processors American
Express Corporation, Visa U.S.A. Inc., and Mastercard International Incorporated pay
Plaintiff, rather than Defendant, any and all monetary payments originating from sales of |
Defendant’s testing kits made on Defendant’s online webpage store, which are due or will
become due to Defendant. (Doc. No. 51 at 7.)
| Preliminarily, the Court notes that Defendant failed to file any opposition to the |
Motion, timely or otherwise. Pursuant to the Court’s Local Rules, failure to file an
opposition to a motion may be deemed consent to granting the Motion. See S.D. Cal. L.R.
7, 1(f)(3)a) and (c); see also Trs. of Screen Actors Guild-Producers Pension Plan v. See
You in Sept., LLC, No. CV 09-4230 AHM (AJWx), 2010 WL 5245960, at *1 (C.D. Cal. |
Dec. 16, 2010).. The Court construes the Defendant’s failure as such; in any event, an
assignment order is warranted based on the record before the Court. |

- Plaintiff has presented some evidence, including a screenshot of the Defendant’s

3
3:18-cv-003 17-BEN-KS3C

 

 

 

 
Co Oe Ss OA OO BRB WY Be

Be NY NH NM BH BR ND BRD ORDO me ia a a a ea

 

 

webpage, www.pathway.com,. which indicates that at least some of the Defendant’s
products are available through the aforementioned retail portals. (Doc. No. 51-1 § 6.)
Plaintiff has also put forth evidence that the aforementioned Credit Card Merchants process
credit card transactions for sales of Defendant’s test kits occurring on Defendant’s website
store. (Doc. Nos. 51 at 7; 51-1 96.) Such evidence is sufficient to show that these
payments are currently due to Defendant, or may become due to Defendant in the future.
See UMG Recordings, Inc. v. BCD Music Group, Inc., No CV 07-5808 SJO (FFMx), 2009
WL 2213678, at *3 (C.D. Cal. July 9, 2009). Plaintiffs evidence also shows the Defendant
has not made any payments toward the outstanding Judgment since it defaulted on its
second settlement payment. (See 15-1 7.)

Finally, although these product retailers and credit-card processors do not appear to
be located within the Southern District of California, California Code of Civil Procedure §
708.510(a) does not impose any restrictions on what property may be assigned based on
that property’s location; in other words, the Court may grant the assignment of property
located outside of this judicial district to satisfy Defendant’s obligations pursuant to the
Judgment registered here for enforcement purposes pursuant to 28 U.S.C. § 1963. See Cal.
Civ. Proc. Code § 708.510; Greenbaum v. Islamic Republic of Iran, 782 F. Supp. 2d 893,
896-97 (C.D. Cal. 2008). . oe

The Court concludes this evidence is sufficient to meet the relatively low evidentiary
threshold required to obtain an assignment order, especially in light of the Defendant’s
failure to oppose the Motion. See Legal Additions LLC y. Kowalski, No. C-08-2754 EMC,
2011 WL 3156724, at *2 (N.D. Cal. July 26, 2011). |

Plaintiff is entitled to the requested assignment order for the following reasons: (1)
Plaintiff has satisfied its burden of identifying specific sources of money to be assigned;
(2) Defendant failed to satisfy his obligation pursuant to the Judgment; (3) there is no
indication Defendant will do so voluntarily; and (4) these proceeds appear to be readily

available to satisfy the | judgment, at least in part. See Cal. Code Civ. Proc. §§

708.510(c)(3)-(4); see also, e.g. Lopez v. Musinorte Entm’t Corp., No. CV 11-01442 AHM

4
3:18-cv-003 17-BEN-KSC

 

 

 
SOS ~WA A EF WH | So weAKR AA BOH BS

Oo Oo “I DH TA We Ne

(Doc. No. 51 at 7-8.) It is reasonable to infer that Defendant will dispose of any payments.

 

 

(AJ Wx),. 2011 WL 2471927, at *2-3 (C.D. Cal. July 21, 2011); Greenbaum, 782 F. Supp.
2d at 896-97.
B. Motion for Order Restraining Judgment Debtor

When an application is made pursuant to Section 708.510 of the California Code of
Civil Procedure, or thereafter, a judgment creditor may apply to the court for an order
restraining a judgment debtor “from assigning or otherwise disposing of the right to
payment that is sought to be assigned.” Cal. Code Civ. Proc. § 708.520(a). Such
application shall be made on a noticed motion if the court so directs or a court rule so
requires but otherwise may be made ex parte. Cal. Code Civ. Proc. § 708.520(a). The
court may issue such an order upon a showing of need therefor. Cal. Code Civ. Proc. §
708.520(b). The threshold for showing need is “low.” Innovation Ventures, LLC v. N2G
Distributing, Inc., 2014 WL 103 84606, at *6-*7 (C.D. Cal. May 1, 2014). Any such order
must be personally served upon the judgment debtor and must contain a notice to the
judgment debtor that “the failure to comply with the order may subject the judgment debtor
to being held in contempt of court.” Cal. Code Civ. Proc. § 708.520(d). | |

Here, the Motion should be granted to the extent it seeks an order restraining
Defendant from assigning or otherwise disposing of the right or interest to payment from
its aforementioned retail portal clients and credit card processors. As noted above, the
Judgment was entered in this district on December 26, 2018, and, at least as of defaulting

on its second settlement payment, no subsequent payments have been made to Plaintiff.

it receives from the retail portal clients and credit card processors without paying Plaintiff
unless it is restrained from doing so. Id. | | |

ill |

if

Ml

Mf

Mf

 

3:18-cv-00317-BEN-KSC

 

 
Oo OO “SHA TA FB WH BRO

NM BM NM BM NB RD DD BRD ORD me ee ea ea ea ei i
oO sn DA HH SF WD NY KF DTD OHO DB HS KH HH BP WH PH KF G6

 

 

CONCLUSION

For the foregoing reasons, the Court GRANTS the Plaintiff's Motion.

Defendant is ORDERED to assign to Plaintiff its interest and rights in all monetary
payments due or to become due from retail portals CVS, Meijer pharmacies, Walmart, and
Amazon.com, as well as credit card. processors American Express Corporation, Visa
U.S.A. Inc., and Mastercard International Incorporated. This Assignment is effective ten
(10) days from the date hereof, until such time as the judgment herein is fully satisfied or
unless the parties stipulate otherwise. | | |

With respect to the restraining order, the Court FURTHER ORDERS that
Defendant Pathway Genomics Corporation is immediately restrained from assigning or
otherwise disposing of its rights and interests to payment as described above, so that the
rights to payment may be available for satisfaction pf the judgment herein.

IT IS SO ORDERED.

Dated: December _/ i , 2019

 

 

. Z 47
MON ROGGR T. BENITEZ
United States. District Judge

. 3:18-cv-00317-BEN-KSC

 

 

 
